DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/08/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20, 21, 23-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

s 9, 20, 21, 23-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for growing light emitting devices on a growth substrate (10) and bonding the stress compensating wafer (40) to the backside of the growth substrate opposite the devices and bonding the support wafer (35) over the devices (as shown in Fig. 5), does not reasonably provide enablement for growing devices other than light emitting devices or for bonding the stress compensating and support wafers in reverse, or for performing additional heating steps, all of which are encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant specification only discloses growing light emitting devices on a growth substrate (10) and bonding the stress compensating wafer (40) to the backside of the growth substrate opposite the devices and bonding the support wafer (35) over the devices (as shown in Fig. 5).  The claims do not recite where the stress compensating wafer and support wafer are located with respect to the devices on the growth substrate and therefore encompass an unsupported embodiment where the stress compensating wafer and the support wafer locations are reversed with respect to the location of the light emitting devices.  There is no support in the specification for this alternative bonded stack configuration.  Next, the specification only discloses growing light emitting devices on the growth substrate.  No other devices are disclosed by Applicant.  The claims presently encompass growing any type of device on a growth substrate, however Applicant does not have support for growing devices other than light emitting devices.  The claims must be commensurate in scope with what is disclosed in the specification.  
Next, with respect to the claimed bonding temperature(s) in conjunction with the last line of each independent claim reciting “allowing the bonded stack to cool to room temperature”, it is noted the claims are not limited to only these two bonding steps performed at two unknown bonding temperatures and are open to additional processes at other temperatures, e.g. other steps may include post-processing a bonded stack at different elevated temperatures to cure, harden, re-flow, anneal, or otherwise thermally process the bonded stack.  Nowhere does Applicant disclose any other steps performed on the bonded structure at any other temperatures.  The independent claims encompass performing the bonding steps at any temperatures, including room temperature and below, and then later heating the bonded stack to a 
Claims 9, 20, 21, 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the support wafer” in lines 7-8 and 13, and lacks antecedence.
Claim 9 recites “the support substrate” in line 15 and lacks antecedence.
Claims 9, 24, and 29 each recite providing a wafer of semiconductor devices grown on a growth substrate.  It is unclear if these limitations require one or two substrates/wafers as Applicant introduces both “a wafer” and “a growth substrate”.  Since it appears Applicant’s intent is a single growth  substrate in the form of a wafer, reciting providing a wafer comprising light emitting 
Claims 9, 24, and 29 each recite bonding the wafer of semiconductor devices to a support wafer and to a stress-compensating wafer, however, the resulting bonded structure is unclear because the claims do not recite where the support wafer and stress-compensating wafers are located with respect to the location of the devices on the growth substrate.  It is unclear which surfaces of the growth substrate are being bonded to the other two wafers recited.  Also see 112(a) rejections above.
Claims 9, 24, and 29 each recite forming a bonded stack at a second bonding temperature and allowing the bonded stack to cool to room temperature.  It is unclear what is required by the second bonding temperature and if additional processes at temperatures above room temperature are required but not recited because the recited bonding temperature may be any temperature, including room 
Next, with respect to the equations in claims 23 and 32, it is unclear at what temperature the CTEs for the different wafers/substrates are supposed to be evaluated at.  According to Pinnington, US 2011/0057165 (of record), see Fig. 4, the CTE is a non-linear function of temperature over the claimed range for several common materials such as silicon, sapphire, and GaN, etc.  The metes and bounds of claims 23 and 32 are unclear because the claimed CTEs are variables depending on a temperature that is not recited in the claims.  Furthermore, it is unclear how to interpret the Tbond1 and Tbond2 temperatures in the equation since Applicant does not recite any temperatures, temperatures which may all be at room temperature.  If the Tbond1 and/or Tbond2 bonding temperature is at room temperature, then the equation will equal zero.  None of the claims recite either bonding temperature, nor do any claims require any temperatures to be greater than room temperature.  Furthermore, none of the claims require the growth substrate to be a different material than either of the other two bonded wafers, and if the growth substrate is the same material as either of the stress-compensating or support wafers, then the equations cannot be used to select anything.
Determining the scope and content of the claims is not reasonably feasible as substantial guesswork would be involved (see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ 2d, 1653, 1655 (BdPatApp&Int 1989); and also In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  

Response to Arguments
Applicant’s arguments have been considered and the amendments have overcome or obviated some of the prior §112 rejections previously raised, however there are still numerous §112 issues as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822